DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
	The Examiner would like to make it known to the Applicant that this application has been transferred from the previous Examiner, Kelly Williams, to Examiner Chase Cooley.

Response to Arguments
	Applicant argues, see REMARKS 02/11/2022, that Magnet fails to teach: “…that this future estimation is used to estimate a minimum state of charge to have a predefined minimum power level available at terminals of the battery to ensure a minimum level of driving in electric mode, as recited in Claim 13. Indeed, paragraph [0038] of Magnet, which is cited in the outstanding Office Action, does not disclose or suggest that the target SOC has anything to do with the estimation of future temperature in step a) described in paragraph [0008] of Magnet.” Examiner cordially disagrees.

	As stated on pg. 4 of the previous action, see Final Rejection 11/30/2021, Magnet discloses maintaining a SOC of the battery within a predefined window around a SOCT. Magnet further teaches that the SOCT depends on varying parameters, e.g., vehicle speed, vehicle weight, battery state of health etc.… (¶ [0038]). While the cited paragraph 

	The Applicant further argues: “Laing teaches that, upon start-up, the controller is configured to control the electric machine to drive the vehicle if the state of charge is above a threshold. Said another way, Laing queries for this minimum state of charge at the time of a drive, not during a previous drive. Accordingly, Liang does not teach that this determination is made, or that the target charge for a future drive is even considered during a prior drive. Further, nothing in Liang discloses or suggests that a future temperature estimation is used to determine the value necessary to drive with the electric machine, which makes sense given that the determination is only made "upon start-up" (i.e. when the vehicle is ready to drive).  

	From the previous office action, the Examiner understands that the limitation regarding the future temperature is taught by Magnet (¶ [0008]) and not by Laing. Therefore, the Applicant appears to be arguing against art that is not used to teach the limitation. 

	Applicant further argues: “Accordingly, if Laing is combined with Magnet, then a person of ordinary skill in the art would understand that the threshold for driving via the electric machine could be one of the parameters mention in [0038] of Magnet. However, this parameter is determined upon start- up, as described by Magnet and not during a current drive for a future drive. Accordingly, this parameter is also not set  teaches this feature.” The Examiner understands Magnet as disclosing estimating during the current mission the future temperature at the next start-up of the storage system and compares that value to a threshold. (¶ [0008]-[0009]) Therefore, the parameter is not determined at start-up but during a current running for the next start up.

	Applicant further argues: “As discussed above, the only discussion of future temperature in Magnet relates to whether the vehicle should recharge before it is shut down, not as a function for estimating the minimum state of charge, during a current phase of running the vehicle, to ensure a minimum level of driving in electric mode during a future running of the vehicle.” Examiner disagrees for reasons stated above, i.e., ¶ [0008]-[0009] of Magnet.

	Applicant continues: “To help clarify this difference, Claim 13 is amended to recite "maintaining the state of charge of the battery, during the phase of running the vehicle to the current destination, at the minimum state of charge." Magnet does not teach that a battery is maintained, during a current drive, at a state of charge that is estimated based on the temperature during a future drive and Laing does not cure this deficiency.”

	The Examiner would need further search and consideration which could not be accomplished within the time allotted by the AFCP 2.0 pilot program. The Examiner attempted to contact Applicant's representative but an interview could 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/C.L.C./Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662